Citation Nr: 0710060	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-21 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a disability 
manifested by lung damage and breathing problems.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1944 to June 1946.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision by the Oakland, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The veteran is not shown to have a hearing loss 
disability.

2.  The veteran is not shown to have a chronic disability 
manifested by lung damage and breathing problems.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Service connection for a disability manifested by lung 
damage and breathing problems is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005).  The 
VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims in a January 2004 letter 
(prior to the initial rating decision).  This letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and that he should submit 
any evidence in his possession pertaining to the claims (see 
page 2).  He has had ample opportunity to respond and 
supplement the record.  He was also advised of the criteria 
governing disability ratings and effective dates of awards, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), in an April 2006 letter.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records.  He has stated that he has 
not been treated or evaluated for the claimed disabilities 
postservice, and that there are no postservice VA or private 
treatment records.  Therefore, there is no further medical 
evidence to obtain.  He requests to be evaluated by VA.  In 
that regard, the Board concludes that a VA examination is not 
necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the U.S. Court of Appeals for Veterans Claims (Court) 
explained its interpretation of 38 C.F.R. § 3.159(c)(4).  
This regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The Court held that the third prong 
of 38 C.F.R. § 3.159(C)(4) is a low "threshold" standard.  
The listed factors for when a VA examination is necessary are 
not shown, and even a low 'threshold" standard is not met.  
There is absolutely no competent (medical) evidence of the 
claimed disabilities, inservice or postservice.  Even the 
veteran's own allegations in this regard are nebulous, as he 
seeks examination in part to ascertain whether he has the 
disabilities.  Consequently, the Board finds VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claims.

Factual Background

The veteran served on active duty from July 1944 to June 
1946.  His service medical records note that chest X-rays in 
August 1944, July 1945 and March 1946 were normal.  The 
service medical records show complaints and findings of 
various disabilities; however, they are silent for complaints 
or findings related to hearing loss, lung damage, or 
breathing problems.  A June 1946 separation examination 
report notes that the ears were normal bilaterally, hearing 
was 15/15 bilaterally and the respiratory system was normal.

The veteran has stated on several occasions (see statements 
received in March 2005 and July 2005) that he had no medical 
records to submit in support of his claims and that has 
received no postservice treatment for hearing loss, lung 
damage, or breathing problems.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases such as organic disease 
of the nervous system (to include sensorineural hearing loss) 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may also be 
granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability).  .

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Here, the veteran's service medical records contain no 
mention of findings relating to the two disabilities at 
issue.  Moreover, there is no postservice medical evidence of 
either disability.  The veteran himself appears to concede he 
does not know if he has the claimed disabilities; he seeks 
examination for that purpose.  While he has alleged 
"breathing" problems since painting with "Black Glyptol" 
in service, this allegation is too nonspecific to be 
considered evidence of a persistent or recurring symptom of a 
disability.  The threshold criterion for establishing service 
connection, competent evidence of current disability, is not 
met.  See Brammer, supra.  Accordingly, service connection 
for these disabilities is not in order.

Because the preponderance of the evidence is clearly against 
the veteran's claims, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss is denied.

Service connection for a disability manifested by lung damage 
and breathing problems is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


